Citation Nr: 0102642	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  The propriety of the initial 10 percent evaluation 
assigned for calluses of the left foot.

3.  The propriety of the initial 10 percent evaluation 
assigned for calluses of the right foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1971 and from December 1973 to May 1980.

In a January 1985 rating action, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision and of his appellate rights in a March 1985 letter.  
He did not file a timely appeal.  In a January 1998 rating 
action, the RO determined that new and material evidence to 
reopen the veteran's claim for entitlement to service 
connection for PTSD had not been submitted.  The veteran 
filed a timely appeal. 

In a December 1998 rating action, the RO granted service 
connection for calluses of both feet and assigned a 10 
percent evaluation.  The veteran appealed for higher 
evaluations.  In a rating action in January 1999, the RO 
separately evaluated each foot disorder and assigned 10 
percent evaluations for each foot.

Following transfer of the veteran's claims folders to the 
Board of Veterans' Appeals (Board), the veteran submitted 
additional medical evidence along with a statement requesting 
entitlement to a temporary total disability rating for a 
service-connected disability requiring convalescence under 
the provisions of 38 C.F.R. § 4.30.  This claim has not been 
developed for appellate review and is referred to the RO for 
appropriate action.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in July 2000.  A transcript 
of the hearing is of record.  He submitted additional 
evidence during the hearing and waived his right to have it 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the RO adjudicated the calluses of the 
right and left foot claims as one for an increased rating 
(IR).  However, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-in the 
recently-issued case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issues on appeal as 
involving the propriety of the initial evaluations assigned. 

The issues of the propriety of the initial 10 percent 
evaluations assigned for calluses of the left and right foot 
will be addressed in the remand section below.

 
FINDINGS OF FACT

1.  In a rating action of January 1985, the RO denied service 
connection for PTSD on the basis that the condition was not 
incurred or aggravated by active service; although notified 
of the need to file a substantive appeal in a timely manner, 
the veteran did not perfect a timely appeal.

2.  Evidence received since the January 1985 rating action 
regarding PTSD is so significant that it must be considered 
(with the other evidence of record) to fairly decide the 
merits of this claim.


CONCLUSIONS OF LAW

1.  Inasmuch as the veteran's appeal was not timely 
perfected, the January 1985 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been presented.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
findings, diagnoses, or treatment of PTSD.

The veteran filed his initial claim for service connection 
for PTSD in December 1982.

In an April 1984 VA psychiatric examination, there were no 
findings pertaining to PTSD.  The examiner commented that the 
veteran did not show any evidence of psychosis.

In a January 1985 rating action, the RO denied service 
connection for PTSD on the basis that PTSD was not shown in 
service or on current examination.  The veteran was notified 
of the decision and of his appellate rights in a March 1985 
letter, but he did not file a timely appeal.

In a January 1986 letter of psychiatric treatment from a 
clinical social worker at the Virginia Department of 
Corrections, the veteran was diagnosed with mild mental 
retardation and schizophrenia.   

In a February 1992 rating action, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.

In an October 1991 VA record of hospitalization, the 
diagnoses included PTSD elements.

In a VA record of hospitalization dated from June to 
September 1994, the diagnoses included a history of PTSD.

The veteran was afforded a VA psychiatric examination in 
December 1994.  The examiner initially noted that the 
veteran's claims folders were not available for review.  The 
veteran complained of hearing voices, nervousness, and 
depression.  He also reported experiencing nightmares and of 
having homicidal thoughts sometimes.  The diagnoses were 
schizophrenia, paranoid type, and polysubstance dependence, 
in remission.

In a February 1995 rating action, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.

A letter of treatment dated in March 1996 was received from a 
readjustment counselor at the Roanoke Veterans Outreach 
Center.  The counselor stated that the veteran had been 
participating in individual and group counseling for over 
four years and has been diagnosed with PTSD, chronic and 
severe.  The veteran's symptoms included nightmares, 
flashbacks, intrusive imagery, anger, rage, anxiety, 
hypervigilance, and extreme difficulty in maintaining the 
most elementary level of social and occupational functioning.  
The counselor also noted that the veteran was involved in 
combat for fourteen months with HQ 360th 44.2 MAC-V 67th O 
Transportation from 1969 to 1970.  It was stated that the 
veteran witnessed a friend by the name of E.D. Shave, from 
Maryland, and other friends get shot on a convoy transporting 
jet fuel known as J-P-4.  The veteran also witnessed trucks 
exploding and men being burned.  He received sniper fire 
daily.  Tankers were hit with mortars and mines.  The veteran 
had to remove dead bodies from burning trucks.  As a result, 
the veteran was continually plagued by an olfactory 
reexperiencing of these events.  

In March 1996, the veteran's representative requested that 
the stressors identified by the VA counselor above, should be 
attempted to be verified by the RO.

In a May 1996 VA outpatient treatment record, it was noted 
that the veteran had PTSD symptoms.  

A statement of support was received from the veteran's friend 
in April 1997.  The friend stated that the veteran has bad 
dreams about the Vietnam War.  He stated that the veteran 
would not have made it back from the war if he had not 
received help from his friends.

In a May 1997 rating action, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.

A response from the United States Army & Joint Service 
Environmental Support Group (ESG)  was received in July 1997.  
ESG submitted Operational Reports - Lessons Learned (OR-LL's) 
by the 262nd Quartermaster Battalion (262nd QM Bn), the higher 
headquarters of the 360th Transportation Company (360th Trans 
Co) from April to September 1970.  The OR-LL's encompassing 
this time period document that convoys going to Ban Me Thout 
received enemy rocket fire.  In particular, the OR-LL's 
revealed that a truck driven by Private First Class (PFC) 
George H. Kingston, Jr., from the 360th Trans Co., the 
veteran's assigned unit in Vietnam, was killed as a result of 
a direct rocket fire hit.  In addition, it was noted that OR-
LL's submitted by the US Army Support Command, Cam Ranh Bay, 
from May 1 to October 31, 1970, document significant enemy 
contacts in the Cam Ranh Bay area, the base camp location of 
the veteran's assigned unit in Vietnam.  U.S. Army casualty 
files, however, do not list an individual with the last name 
"Shave" as dead in Vietnam in 1970 or 1971.  Furthermore, 
it was noted that Morning Reports (MR's), DA Form 1, 
submitted by the 360th Trans Co. from 1970 and 1971 do not 
contain the last name "Shave."  Finally, it was noted that 
in order to provide research concerning casualties, the 
veteran must provide more specific information.  He should 
include the most specific date possible, the individual's 
full name, the individual's complete unit designation to the 
company level, and a brief description of the incident.

The veteran was afforded a VA psychiatric examination in 
November 1997.  The examiner indicated that the claims 
folders were reviewed.  When asked about stressors, the 
veteran stated that he saw his best friend, a soldier by the 
name of Shave, killed when he was hit with a rocket.  He 
could not recall the date of this event, but said that it 
took place at Ban It Tut Mountain.  He then said something 
about smelling people's bodies burning and began to cry.  On 
examination, the veteran's mood was anxious and depressed.  
He appeared to be tense and restless and he never smiled.  
His affect was appropriate and he did not appear to be 
hallucinating.  The diagnoses were schizophrenia, paranoid 
type; polysubstance dependence; and borderline personality 
disorder.

In a January 1998 rating action, the RO determined that new 
and material evidence to reopen the veteran's claim for 
entitlement to service connection for PTSD had not been 
submitted.  The veteran filed a timely appeal. 

A letter of treatment dated in April 1998 was received from a 
readjustment counseling therapist at the Vet Center.  The 
counselor noted additional stressors experienced by the 
veteran.  It was stated that the veteran was assigned to the 
360th Transportation Company during 1970 to 1971.  During 
this period, the veteran alleged that he was repeatedly 
exposed to traumatic events beyond the realm of usual human 
experience.  His unit, tasked with the job of transporting 
JP-4 jet fuel, frequently came under enemy rocket and mortar 
attack.  The veteran witnessed the death of a close friend, 
George H. Kingston, who was burned to death in the tanker he 
was driving when it was hit by an enemy rocket.  The veteran 
attempted to get to his friend, but was restrained by 
comrades as the unit was also under attack by enemy small 
arms fire.  It was stated that the veteran had been in 
individual and group counseling for several years.  The 
veteran had been diagnosed with PTSD, severe and chronic.  
His symptoms included nightmares, intrusive thoughts, anger, 
rage, depression, hyper-vigilance, and a significant 
inability to establish and maintain functional social and 
working relationships.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  He described bad dreams about Vietnam 
involving smoke, guns, seeing friends getting killed, and 
specifically mentioned two people by their nicknames saying 
that he did not remember their full names.  He mentioned the 
names of Shave and Shorty and said that Shorty was killed 
when a rocket hit through the windshield of his tractor 
trailer.  Shave fell off from the truck and was dragged to 
death.  The diagnoses included history of PTSD, chronic.  
However, the examiner commented that the veteran did not meet 
the hard criteria on mental status during the interview.  He 
did not seem a person who had severe PTSD as he was very 
vague, his expressions were vague, and he did not show any 
extreme anxiety, any startle response, and deep emotions, but 
he definitely met some of the criteria.  The examiner further 
stated that it was hard to say how much of his subjective 
complaints were true because they did not seem reliable to 
him.  A global assessment of functioning (GAF) score of 55 
was assigned.

The veteran received a private psychosocial assessment in 
February 1999.  The veteran's stressors included picking up 
dead bodies while in the field.  He stated that he saw his 
best friend, a soldier by the name of Shave, killed when he 
was hit by a rocket.  This event took place at Ban It Tut 
Mountain.  The veteran also stated that he witnessed the 
death of another friend, by the name of George H. Kingston.  
Since the witnessing of these deaths and other dead bodies, 
the veteran experienced episodes of smelling those people's 
bodies burning, and he suffered extreme depression and 
uncontrolled emotions.  He stated that he has intrusive, 
distressing thoughts and recollections of Vietnam all the 
time.  The diagnostic suggestions included PTSD.

In an April 1999 private psychiatric evaluation, the veteran 
stated that he witnessed the death of two close friends in 
Vietnam.  He has been having nightmares almost every night 
about combat and explosions.  The diagnostic impression 
included PTSD.

In an April 1999 statement, the veteran stated that he 
witnessed the death of George H. Kingston by rocket fire as 
well as others but he could not remember their names.

A letter of medical treatment dated in August 1999 was 
received from a VA staff psychiatrist.  It was noted that the 
veteran suffered deeply with the mental wounds related to his 
service in Vietnam.  The psychiatrist concluded that the 
veteran clearly suffered from PTSD.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in July 2000.  The veteran 
once again stated that he witnessed the deaths of two of his 
friends by the name of Shave and Kingston during his service 
in Vietnam.   The veteran could not remember the real name of 
Shave.   The veteran's friend testified that living with the 
veteran was very stressful. 

The veteran submitted additional evidence at the hearing and 
waived his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).  The evidence consisted of a 
statement of support from the veteran's friend who indicated 
that the veteran suffers from PTSD.  She stated the veteran 
was angry and difficult to live with because of his PTSD. 

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131(West 1991).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Initially, the Board finds that, VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim primarily by requesting medical records from the 
private physicians and VA medical facilities indicated by the 
veteran.  The RO has obtained the veteran's service medical 
records and post-service treatment records.  Also, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim, as it pertains to those issues only, is 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

As noted above, in a January 1985 rating action, the RO 
denied service connection for PTSD.  The veteran was notified 
of  the determination but did not file a timely appeal. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

New" evidence is evidence that was not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record.  "Material" evidence 
is evidence that is relevant and probative of the issue at 
hand, and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record in January 1985 showed no treatment or 
diagnosis of PTSD, in service or post-service.  Since 1985, 
the evidence reveals several diagnoses of PTSD which have 
been related to the veteran's service in Vietnam.  

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for PTSD.  The evidence 
added since the January 1985 decision is so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156(a) (2000).  


ORDER

As new and material evidence with respect to the claim for 
service connection for PTSD has been presented, that claim is 
reopened, and the appeal as to that issue is allowed to this 
extent.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder as a result of events he claims he 
experienced during his service in Vietnam.   

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The evidence of record reveals several diagnoses of PTSD 
which have been linked to the veteran's service in Vietnam.  
Furthermore, ESG has verified a stressor provided by the 
veteran.  The stresssor that was verified was the death of 
George H. Kingston, Jr. from the 360th Trans Co., the 
veteran's assigned unit in Vietnam.  ESG noted that George 
Kingston was killed as a result of a direct rocket fire hit.  
The veteran has alleged on several occasions that he 
witnessed the death of George Kingston, who was his friend.

Inasmuch as the record establishes that George Kingston was 
killed as indicated by the veteran, and that the veteran 
served in Vietnam during the time in which this incident 
occurred, it would appear that verification of a stressor is 
established.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) the Court held that by requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" far too narrowly.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim for service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's 
alleged in-service stressor).

Having established that the occurrence of an in-service 
stressful event, the question remains as to whether such 
event is medically sufficient to result in a diagnosis of 
PTSD, and whether there is a medical nexus between current 
symptomatology and the specific claimed in-service stressor.  
In this regard, the Board would emphasize that the question 
of whether a particular stressor is sufficient to support a 
diagnosis of PTSD is a medical, not an adjudicative question.  
See Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  Moreover, 
the diagnostic criteria to establish PTSD has shifted from an 
objective to a more subjective standard.  Id.  

Thus, the Board finds that additional examination of the 
veteran and an opinion in this regard is needed in order to 
reach an equitable resolution of the veteran's claim.  The 
Board further finds, as explained below, that if the VA 
psychiatrist who is designated to examine the veteran 
determines that the corroborated stressor is not sufficient 
to support a diagnosis of PTSD, additional development, from 
ESG and a supplemental medical opinion, will be necessary.

As regards the veteran's claims for increased ratings for 
calluses of the left and right foot, the veteran has stated 
that the condition of his feet have become worse and should 
receive higher evaluations.

In this regard, the Board notes that, subsequent to the 
transfer of the veteran's claims file to the Board, the 
veteran submitted additional evidence for review in 
conjunction with a claim of entitlement to a temporary total 
disability rating for a service-connected disability 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30.  The evidence submitted includes a November 1999 
statement from a VA physician who stated that the veteran 
reported problems with his feet while in basic training 
resulting in callous formation.  The physician noted that 
this, along with the veteran's current medical problems, has 
contributed to ulcer formations on both of the veteran's 
feet.  He concluded that the veteran should be considered 
permanently disabled.  The additional evidence reveals that 
the veteran underwent a surgical procedure for removal of the 
ulcers of the feet.  Thus, the Board finds that further VA 
examination of the veteran's calluses of the feet should be 
conducted.    

The Board also notes that, in the recent Fenderson case, the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as in this appeal, and a claim 
for an increased rating of an already service-connected 
condition.  12 Vet. App. at 126.  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged rating."  As the claims involve the 
veteran's dissatisfaction with the initial ratings assigned, 
the RO should consider whether "staged ratings" are 
appropriate in this instance.

Accordingly, these matters are hereby REMANDED to the RO for 
the following development and action:

1.  With regard to the veteran's claim 
for service connection for PTSD, the 
veteran should be examined by a VA 
psychiatrist to determine whether it is 
at least as likely as not that he has 
PTSD as a result of the only currently 
verified in-service experience (i.e., the 
death of George H. Kingston).  The 
examiner must be instructed that only 
those corroborated experiences may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the stressors 
established by the record. 

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folders.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO should then review the record.  
If the VA psychiatrist has indicated that 
the veteran has PTSD as a result of a 
verified in-service stressful experience 
(the death of George H. Kingston), then 
the RO should make no further attempt to 
verify additional stressors, skip the 
development requested in paragraph 4, 
below, and proceed with paragraph 5.  If 
the psychiatrist determines that the 
verified in-service stressful experience 
is not sufficient to support a diagnosis 
of PTSD, then the RO should undertake all 
necessary development to establish, 
through independent means, the other in-
service stressful events alleged by the 
veteran.  This should include affording 
the veteran opportunities to provide 
additional information (as deemed 
necessary by the former ESG) and to 
submit statements from former service 
comrades and others corroborating the 
claimed occurrences.

4.  If no additional in-service stressful 
experience(s) is/are verified, then the 
RO may proceed to paragraph 5, below.  If 
any additional in-service stressful 
experience(s) is/are verified, the RO 
should obtain a supplemental psychiatric 
opinion on the question of whether all of 
the veteran's verified in-service 
stressful experiences are sufficient to 
support a diagnosis of PTSD. 

5. With regard to the veteran's claims 
for increased  ratings for calluses of 
the left and right feet, the RO should 
arrange for an examination of the veteran 
by an appropriate specialist to determine 
the extent and severity of the service-
connected foot disorders and any 
residuals thereof found to be present.  
The entire claims filed, to include a 
complete copy of this remand must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All necessary tests should be 
performed, and examiner should record all 
pertinent medical complaints, symptoms, 
and clinical findings.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

6. After completion of the foregoing, 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for PTSD and increased ratings for 
calluses of the left and right feet on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, to include the benefit-of-the-
doubt doctrine (see 38 U.S.C.A. 5107(b) 
(West 1991)).  In adjudicating the issues 
concerning the proper rating warranted 
for the service-connected calluses of the 
left and right feet, the RO should 
consider whether "staged ratings" is 
appropriate.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

7.  If the benefit(s) sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



